THE STATE OF TEXAS
                                         MANDATE
TO THE 307TH DISTRICT COURT OF GREGG COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 20th
day of April, A.D. 2016, the cause upon appeal to revise or reverse your Judgment was determined;
and therein our said Court made its order in these words:

 In the Interest of J.K.V., a Child                         No. 06-15-00098-CV

                                                            Trial Court No. 2014-873-DR




       As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the trial court’s order terminating Vero’s parental rights to
Justin and remand the case for a new trial and for further proceedings consistent with this opinion.
       We further order that the payment of all costs of this appeal are waived pursuant to Section
40.062 of the Texas Human Resources Code. See TEX. HUM. RES. CODE ANN. § 40.062 (West
Supp. 2015).
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 6th day of July, A.D. 2016.

                                                             DEBRA K. AUTREY, Clerk